UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January20, 2010 WASHINGTON TRUST BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Rhode Island 001-32991 05-0404671 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 23 Broad Street, Westerly, Rhode Island 02891 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (401) 348-1200 Former name or address, if changed from last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 (e):Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 20, 2010, the Compensation Committee of the Board of Directors of Washington Trust Bancorp, Inc. approved a modification to the cash incentive plan that covers a Named Executive Officer (“Wealth Management Business Building Incentive Plan” or “Plan”). A copy of the Plan is filed as Exhibit 10.1 hereto and is hereby incorporated by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Exhibit Amendment to Wealth Management Business Building Incentive Plan* *Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WASHINGTON TRUST BANCORP, INC. Date: January 22, 2010 By: /s/ David V. Devault David V. Devault Executive Vice President, Chief Financial Officer and Secretary
